DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1 and 6 each recite the limitation, “wherein the object is placed as close as possible to the beam splitter without touching the beam splitter” which lacks support in the specification.  The original phrase “as close as possible to the beam splitter” reasonably conveys to one of ordinary skill in the art that the objects may touch: it is impossible to get any closer than having two objects in physical contact with each other.  Thus, amending the claims to exclude the logical limit of the phrase introduces subject matter without corresponding support.
This is a new matter rejection.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 1 and 6 are indefinite at least because each claim recites the limitation that the object is placed “as close as possible to the beam splitter”.  There is insufficient guidance provided for one of ordinary skill in the art to determine the appropriate location of the object with respect to the beam splitter.  Therefore, the meets and bounds of each claim cannot be ascertained.
Examiner Note #1:  in the interest of expediting prosecution, the Examiner shall assume  that the object is closer to the beam splitter than to the single-pixel detector, based on Applicants’ schematics in Figs.1a and 1b, and the Specification p.5, line 31, through p.6, line 1: “for ghost imaging measurements the object 22 is placed as close as possible to the test detector 24 and in ghost diffraction measurements the object 22 is placed as close as possible to the beam splitter 16.”  Nothing more may be inferred from schematic (not to scale) drawings.

Claims 2, 3 and 5 are rejected under this paragraph by virtue of their dependence upon claim 1, thus incorporating the indefinite subject matter, and further for failing to remedy the noted deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Ref.#3 of IDS filed 8/10/2020) in view of Cheng (Ref.#5 of IDS filed 8/10/2020).

Regarding claims 1 and 6, Zhang discloses a system and method for high-resolution high-contrast ghost diffraction (Fig.1), including:
a) a radiation source configured to provide an input beam (laser pulses);
b) a rotating diffuser (ground glass) configured to induce intensity fluctuations in the input beam;
c) a beam splitter configured to split the input beam into a test arm and reference arm; where
d) the test arm includes an object and a single-pixel detector CCD-1 (measures “the intensity fluctuation of a fixed point in the test arm”, Sect.III, 3rd paragraph, consistent with the teachings of Cheng, [17]); and
rd paragraph); and a processor configured to:
f) receive/record output intensity measurements of the detectors in the test arm and the reference arm at different rotational positions of the rotating diffuser (Fig.1; Sect.II, 2nd paragraph);
g) correlate the output intensity measurements (Sect.III, 3rd paragraph; also see Figs.2c, 3c and 4b); and
h) reconstruct a diffraction pattern of the object (Figs.2c, 3c and 4b); where
i) the detectors are equidistant from the beam splitter along their respective arms (Fig.1).

Further regarding claims 1 and 6, Zhang does not specifically disclose the use of an incoherent x-ray source that provides the input beam.  Zhang teaches the use of an optical laser (Nd:YAG operating at 532nm).
However, Zhang derives the principles of the high-resolution diffraction device from the teachings of Cheng (ref [17] in the disclosure of Zhang, see pp.4, 5 and 7), where Cheng derives the feasibility of performing x-ray diffraction with such an arrangement (Cheng, Fig.1) of having equal-length test and reference arms, the test arm having the object and a single-pixel detector Dt, and the reference arm having a multi-pixel detector Dr (Zhang, Sect.II, 1st & 2nd paragraphs).  Zhang further states that x-ray diffraction measurements are possible with a similar configuration to the optical configuration disclosed, substituting an appropriate x-ray source and making known adjustments for the shorter wavelengths and material interactions of x-rays (Sect.IV: “So a table-top X-ray diffractive imaging system with similar experimental setup seems now possible.”).
st paragraph).  In particular, Cheng states that a fully incoherent x-ray source is suitable for the purpose (p.3, last paragraphs of col.1 and col.2: “In fact, the image obtained in Eq.(17) is exactly the diffraction intensity pattern of the object.  Since there is no requirement on the fully coherence, any kind of x-ray source can be used to realize X-ray diffraction imaging…So the incoherent coincidence imaging technique is applicable for X-ray diffraction.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to incorporate an incoherent laboratory x-ray source, as explicitly stated by Zhang, and as explicitly stated by Cheng, in order to provide high-resolution x-ray diffraction measurements with a cost-effective (large-focus, incoherent) x-ray source, without undue experimentation and with a reasonable expectation of success.

Further regarding claims 1 and 6, Zhang does not specifically disclose the location of the object with respect to the beam splitter.  The schematic diagram of Fig.1 simply shows that the beam splitter is between the diffuser and the object, but no inference can be made as to the precise location (not to scale).
However, the skilled artisan appreciates the fact that the distance between an object and the detector and/or the illumination source is a critical variable that affects a variety of factors, from magnification in classical imaging, to achieving specific diffraction conditions in phase contrast imaging.


With respect to claims 2 and 3, Zhang does not specifically disclose that the diffuser is made of iron oxide nano-particles with an average size of 50 nm and ordinary copy paper.
However, the skilled artisan readily appreciates the fact that the ground glass diffuser of Zhang, meant to alter a visible light beam, is not sufficient to alter an x-ray beam in a similar manner.  As such, one of ordinary skill in the art would look to materials that perform the desired function with the necessary attenuating properties and corresponding particle sizes optimized for the wavelengths used.  In particular, iron-based materials are suitable over glass for being able to absorb and/or scatter x-rays.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to have a diffuser made of iron oxide nano-particles and ordinary copy paper in order to provide the desired effect for the x-ray source as the ground glass diffuser has on the visible light source, absent a critical nature and with a reasonable expectation of success.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention for the iron oxide particles to have an average particle size of 50 nm since it has been held that, when the general conditions of a claim have been met (x-rays and x-ray absorbing/scattering material substituted for visible light and glass particles), determining the optimum or workable ranges requires only routine experimentation in the art.

However, the skilled artisan would select materials appropriate for the wavelengths of radiation used.  In this case, when Zhang substitutes the x-ray source for the light source, as suggested by Zhang and Cheng, the beam splitter will necessarily have to be able to split a beam of x-rays instead of visible light.  Pyrolytic graphite is a known beam splitting material for x-rays.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Zhang to substitute a highly-ordered pyrolytic graphite beam splitter for the optical beam splitter in order to be able to split the input x-ray beam as needed, as understood in the art.

Response to Arguments
Applicants’ arguments with respect to the outstanding 35 USC 112(b) rejection regarding the term “laboratory x-ray source” in claims 1 and 6 are persuasive.  The present amendment to the claims, specifying an incoherent x-ray source, clarifies the scope of Applicants’ invention and has sufficient support in the specification (see at least pp.5, lines 5-8).

Applicant's arguments with respect to the outstanding 35 USC 112(b) and 103 rejections have been fully considered but they are not persuasive.  Applicants argue:
A) the limitation, “as close as possible to the beam splitter” is clear and definite, and that the present amendment of “without touching the beam splitter” is implied and further clarifies the limitation at issue;

C) the prior art neither teaches nor reasonably suggests placing the object as close as possible to the beam splitter.
The Examiner respectfully disagrees.

Part (A):  35 USC 112(b) is part of the quid-pro-quo of the granting of patent rights.  The claims must “particularly point out and distinctly claim” the invention so that the public is put on notice as to the extent of the patent protection.  In this case, the phrase “as close as possible” is a relative phrase that does not establish clear boundaries.  For example, if someone had an optical bench where the fixtures holding the object and the beam splitter were bulky, “as close as possible” for that experimental setup might be 5cm.  Maybe the object is relatively large, so the distance from the center of the object to the beam splitter might be roughly a third of the distance between the beam splitter and the single-pixel detector in order to avoid bumping into the beam splitter (“as close as possible”).  Do either of these infringe on claim 1?  How would the skilled artisan know?
The specification provides very little guidance on the phrase.  Fig.1b compares a schematic arrangement of the present invention to that of the prior art in Fig.1a, showing that the object is closer to the detector in the prior art, and that the object is closer to the beam splitter in the present invention.  Nothing more can be inferred from schematic diagrams (not to scale).  The specification merely states at the bottom of p.5 to the top of p.6, “…for ghost imaging measurements the object 22 is placed as close as possible to the test detector 24 and in ghost diffraction measurements the object 22 is placed as close as possible to the beam splitter 16.”  
For at least these reasons, Applicants’ arguments are not persuasive.

There are established relative terms in patent law, such as “contiguous” or “adjacent” or “proximate” or “distal”, that may be used to define the physical relationship between two or more components.  For example, “the object is located proximate to the beam splitter and distal to the single-pixel detector along the test arm” or “the object is located adjacent to the beam splitter”.  One may alternatively define a range of possibilities, such as “wherein the object is closer to the beam splitter than to the single-pixel detector along the test arm”, or “a ratio of a first distance to a second distance is less than 1, where the first distance is the distance between the beam splitter and the object along the test arm, and the second distance is the distance between the object and the single-pixel detector along the test arm” (or similarly, “a first distance is less than a second distance, where…”).  The Examiner suggests these particular examples because each of these have support in the application as filed.  Anything more specific is unlikely to find support.




More to the point, Zhang continues, regularly referring to Cheng (ref.(17)) for establishing the theoretical basis for the experimental setup of having the equal-length test and reference arms (pp.5 and 7), having a single-pixel detector on the test arm, and a 2D detector on the reference arm, where both arms are illuminated with incoherent light from the diffuser (Fig.1 of Zhang, and Fig.1 of Cheng).  Cheng explicitly uses incoherent x-rays in the experimental setup (col.2 of p.3: lensless x-ray ghost diffraction with incoherent sources overcomes the limitations of conventional coherent x-ray diffraction techniques).
Zhang continues on p.11 that diffraction patterns of amplitude and phase are readily achieved using the ghost imaging experimental setup established by Cheng.  Zhang further states on the same page that a tabletop x-ray setup using a similar arrangement is possible.  Therefore, Zhang explicitly teaches that it is reasonable to extend the optical teachings into the x-ray regime.
Cheng (routinely cited by Zhang for the theoretical basis of ghost the equal-length test and reference arms, with a single-pixel detector on the test arm and a 2D detector on the reference arm, both arms illuminated with incoherent x-rays) explicitly teaches that an incoherent x-ray source is suitable for ghost diffraction imaging: p.2, col.1, “So we found that, under the conditions of a large, uniform, fully incoherent light source… such a coincidence imaging system realizes the function of Fourier-transform imaging.” And p.2, col.2, “The lensless Fourier-transform imaging proposal…can overcome these difficulties.  In fact, the image 
In summary, the prior art clearly and unequivocally states that ghost diffraction is possible with an incoherent x-ray source and the corresponding coincidence detection scheme as claimed.  In other words, the authors suggest that it is possible to perform ghost diffraction on an object with incoherent x-rays having the equal-length test and reference arms as claimed, without undue experimentation and with a reasonable expectation of success.
For at least this reason, Applicants’ arguments are not persuasive.  In order to overcome the rejection, Applicants must demonstrate that the attempt required undue experimentation or recognition of a critical aspect or variable not appreciated by the prior art (such as an unexpected result).

Part (C): the Examiner agrees that neither reference explicitly discloses details relating to the location of the object with respect to the beam splitter.  However, adjusting the distances between components and the object is a routine aspect of experimentation for any sort of non-destructive probing of a device, whether transmission, reflection, refraction, diffraction, or secondary emission (such as fluorescence).  Since the theoretical basis for ghost diffraction in the prior art specifies equal-length test and reference arms, then one of the few positioning variables left is the position of the object along the test arm.  Finding the optimum or workable range for 
For at least this reason, Applicants’ arguments are not persuasive.  In order to overcome the rejection, Applicants must establish an unexpected result or other critical nature not recognized by the prior art for the position of the object with respect to the beam splitter and/or the single-pixel detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yu (2016), ref.#6 IDS filed 8/10/2020, suggests that the object should be closer to the beam splitter than to the detector (Fig.1a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884